Title: To Thomas Jefferson from Abbé Gibelin, 8 July 1786
From: Gibelin, Abbé
To: Jefferson, Thomas



Chez M. L’Evêque duc de Laon grand aumonier de la Reine rüe du fauxbourg St. honoréParis 8e juillet 1786.

Etant chargé, Monsieur, de la procuration de M. le Cher. de Fleury, colonel du regiment de Pondichery, mon ami, qui a servi longtems en amerique, j’ai envoyé plusieurs fois depuis six mois chés M. Grand, banquier, pour toucher les arérages de deux Contracts constitués au profit de cet officier par Les états-unis. Mais on m’a répondu constamment qu’on n’avait encore reçu aucun ordre de la tresorerie pour payer Ces arérages. Je suis d’autant plus surpris de ce retard que l’an passé je touchai la même somme presque à L’échéance.
Permettés moi, Monsieur, de m’adresser à vous pour apprendre les raisons de Ces longueurs qui me mettent dans le plus grand embarras par rapport aux engagemens que M. de fleury a pris en partant pour L’Inde dans la Confiance qu’il etait que les arérages de ses contracts seraient payés exactement.
J’ose me flatter que vous voudrés bien me donner quelques éclaircissemens sur Cet objet et je vous prie d’agréer l’assurance des Sentimens respectueux avec lesquels j’ai L’honneur d’être Monsieur Votre très humble et très obéissant Serviteur,

L’abbé Gibelin

